Citation Nr: 1819212	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a right knee disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a right shoulder disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral arthritis of the hands and fingers, to include as due to exposure to herbicides.   

5.  Entitlement to service connection for a disability manifested by bilateral leg pain, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a disability manifested by bilateral arm pain, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a disability manifested by bilateral wrist pain, to include as due to exposure to herbicides.

8.  Entitlement to service connection for skin cancer on the right ear and left forehead, to include as due to exposure to herbicides.  

9.  Entitlement to service connection for cysts on the back, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1960 to June 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2014 rating decision, in pertinent part, the RO denied service connection for skin cancer on the right ear and left forehead, right knee swelling, right shoulder pain, a bilateral leg condition, right foot numbness, bilateral wrist pain, bilateral arthritis of the hands and fingers, cysts on the back, and a bilateral arm condition.  

In his June 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington, DC.  In an October 2016 statement the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

In a March 2017 decision, the Board remanded these issues so the Veteran could be afforded VA examinations for the claimed conditions.  Examinations were provided in May 2017 with additional opinions provided in September 2017.  There was substantial compliance with the remand directives with regard to the issues being decided below.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for cysts on the back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.  

2.  A right foot disorder initially manifested many years after separation from service and is not shown to be etiologically related to service.  

3.  A right knee disorder initially manifested many years after separation from service and is not shown to be etiologically related to service.  

4.  A right shoulder disorder initially manifested many years after separation from service and is not shown to be etiologically related to service.  

5.  Bilateral arthritis of the hands and fingers initially manifested many years after separation from service and is not shown to be etiologically related to service.  

6.  A disability manifested by bilateral leg pain initially manifested many years after separation from service and is not shown to be etiologically related to service.  

7.  A disability manifested by bilateral arm pain initially manifested many years after separation from service and is not shown to be etiologically related to service.  

8.  A disability manifested by bilateral wrist pain initially manifested many years after separation from service and is not shown to be etiologically related to service.  

9.  Skin cancer on the right ear and left forehead initially manifested many years after separation from service and is not shown to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  A right knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

3.  A right shoulder disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

4.  Bilateral arthritis of the hands and fingers was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

5.  A disability manifested by bilateral leg pain was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

6.  A disability manifested by bilateral arm pain was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

7.  A disability manifested by bilateral wrist pain was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

8.  Skin cancer on the right ear and left forehead was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  

Because the Veteran's service records indicate service in the Republic of Vietnam during the Vietnam War, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  

Certain diseases are deemed associated with herbicide exposure under current law. With the possible exception of right foot numbness or the Veteran's reports of pain in his extremities if they constitute early-onset peripheral neuropathy, none of the disorders for which the Veteran seeks service connection are among those for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. § 3.309 (e).  However, a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  As described below, the evidence does not establish that the Veteran has early-onset peripheral neuropathy.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Right Foot

The Veteran contends that he has numbness in his right foot as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that a right foot disorder had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a right foot disorder.  During the Veteran's May 1968 separation examination, his feet were found to be normal and the Veteran denied any history of foot trouble.  

In his October 2013 claim, the Veteran reported that his right foot had been constantly numb for ten to eleven years.  

During a March 2014 VA treatment appointment, the Veteran reported right foot numbness for the past two to three years that fluctuated but was worse when he stubbed his toe.  The treatment provider opined that the Veteran's right foot numbness was likely due to neuroma.

During an October 2014 private treatment appointment, the Veteran reported numbness in his right foot.  The treatment provider noted paresthesias of unknown etiology involving the bottom of the right foot.  

The Veteran was afforded a VA examination in May 2017.  He stated that over the past 10 years, right foot numbness caused him to sometimes "drag" the foot and he complained of poor circulation.  Neurologic examination of the Veteran's right foot was normal, with negative microfilament testing bilaterally.  

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner found that there was insufficient evidence to warrant a diagnosis of acute or chronic peripheral neuropathy and noted that clinical examinations had been negative for neuropathy.  The examiner noted that the Veteran had Morton's neuroma, which is "... a perineural fibrosis and nerve degeneration of the common digital nerve.  It results in neuropathic pain in the distribution of the interdigital nerve secondary to repetitive irritation of the nerve."  The examiner noted that the metatarsals were a common location for this condition.  The examiner opined that the Veteran's right foot neuroma was unrelated to active duty service, including to herbicide exposure.  The examiner noted that Morton's neuroma is "a common disease entity of the foot" that can "occur in any ambulatory patient."  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his Morton's neuroma.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current Morton's neuroma or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion that his current right foot disorder is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the September 2017 VA examiner warrant greater probative weight than the Veteran's lay contentions.  

The September 2017 VA examiner reasoned persuasively that the Veteran's current right foot Morton's neuroma was not caused or exacerbated by his active duty service, including exposure to herbicides.  No other treatment provider has found an etiological relationship between the Veteran's right foot Morton's neuroma and exposure to herbicides.  The September 2017 VA examiner found that the Veteran did not have peripheral neuropathy and cited medical records in support of this finding; no treatment provider or examiner has found otherwise.  

Because the preponderance of the evidence is thus against finding that the Veteran's right foot disorder is etiologically related to his active duty service, including to herbicide exposure, or that it constitutes early-onset peripheral neuropathy, entitlement to service connection for a right foot disorder is denied.

Right Knee

The Veteran contends that he has a right knee disorder as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that a current right knee disorder had its onset in service or within one year thereafter.  The only mention in the Veteran's service treatment records of a right knee injury or disease is a March 1964 record noting abrasions after the Veteran skinned both knees and his right elbow.  During the Veteran's May 1968 separation examination, his lower extremities were found to be normal and the Veteran denied any history of arthritis, rheumatism, a bone or joint deformity, or a "trick" or locked knee.  

In his October 2013 claim, the Veteran reported that his right knee had been swelling painfully two to three times a year for seven to ten days at a time, but did not specify when these symptoms had their onset.    

The Veteran was afforded a VA examination in August 2014.  The Veteran reported that his intermittent right knee pain had its onset in 2007.  The examiner diagnosed right knee degenerative joint disease and opined that it was less likely than not to be related to active duty service.  The examiner found that the Veteran's acute knee abrasion during his active duty service had resolved without sequelae.  The examiner opined that the most likely cause of the Veteran's degenerative joint disease was natural aging.  

The Veteran was afforded an additional VA examination in May 2017.  The examiner diagnosed right knee rheumatoid arthritis.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by active duty service but provided no rationale for this opinion.  With regard to herbicide exposure, the examiner only noted that rheumatoid arthritis is not subject to presumptive service connection.  Without a rationale or discussion regarding direct causation due to herbicide exposure, this opinion is of little probative value.   

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner concluded that the right knee disability was not related to military service, including due to herbicide exposure.  The examiner opined that the Veteran's right knee degenerative osteoarthritis was most likely caused by and related to natural age and noted that the risk factors for osteoarthritis are age, obesity, occupation, sports activities, and previous injury.  With regard to rheumatoid arthritis, the examiner opined that medical literature reports it is a "chronic systemic autoimmune inflammatory disease of unknown cause" that is "theorized to occur in genetically susceptible individuals," affecting all populations.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his right knee degenerative or rheumatoid arthritis.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current degenerative or rheumatoid arthritis or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current right knee disorder is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the August 2014 and September 2017 VA examiners warrant greater probative weight than the Veteran's lay contentions.  

Taken together, the August 2014 and September 2017 VA examiners reason persuasively that the Veteran's current right knee disorders were not caused or exacerbated by his active duty service, including exposure to herbicides.   No other treatment provider has found an etiological relationship between the Veteran's right knee degenerative or rheumatoid arthritis and exposure to herbicides.  

Furthermore, the Board has also considered whether service connection for a right knee disorder is warranted on a presumptive basis as a chronic disease.  In this case, there is no probative evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that his right knee disorder had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's right knee disorder is etiologically related to his active duty service, including to herbicide exposure, or that it had its onset within one year thereafter, entitlement to service connection for a right knee disorder is denied.

Right Shoulder

The Veteran contends that he has a right shoulder disorder as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that a right shoulder disorder had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a right shoulder disorder. During the Veteran's May 1968 separation examination, his upper extremities were found to be normal and the Veteran denied any history of arthritis, rheumatism, a bone or joint deformity, or a painful or "trick" shoulder.

In his October 2013 claim, the Veteran reported pain in his right shoulder every five to six months for a week at a time, but did not specify when this pain had its onset.    

The Veteran was afforded a VA examination in August 2014.  The Veteran reported that his intermittent right knee pain had its onset in 2002.  The examiner diagnosed right shoulder degenerative joint disease and opined that it was less likely than not to be related to active duty service.  The examiner opined that the most likely cause of the Veteran's degenerative joint disease was natural aging.  

The Veteran was afforded an additional VA examination in May 2017.  The examiner diagnosed rheumatoid arthritis of both shoulders.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by active duty service but provided no rationale for this opinion.  With regard to herbicide exposure, the examiner only noted that rheumatoid arthritis is not subject to presumptive service connection.  Without a rationale or discussion regarding direct causation due to herbicide exposure, this opinion is of little probative value.   

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner stated that the Veteran's shoulder disability was not caused by service, including his exposure to herbicides.  The examiner opined that the Veteran's right shoulder degenerative osteoarthritis was most likely caused by and related to natural age, was not uncommon in the general population, and noted that the risk factors for osteoarthritis are age, obesity, occupation, sports activities, and previous injury.  With regard to rheumatoid arthritis, the examiner opined that medical literature reports it is a "chronic systemic autoimmune inflammatory disease of unknown cause" that is "theorized to occur in genetically susceptible individuals," affecting all populations.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his right shoulder degenerative or rheumatoid arthritis.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current degenerative or rheumatoid arthritis or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current right shoulder disorder is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the August 2014 and September 2017 VA examiners warrant greater probative weight than the Veteran's lay contentions.  

Taken together, the August 2014 and September 2017 VA examiners reason persuasively that the Veteran's current right shoulder disorders were not caused or exacerbated by his active duty service, including exposure to herbicides.  No other treatment provider has found an etiological relationship between the Veteran's right shoulder degenerative or rheumatoid arthritis and exposure to herbicides.  

Furthermore, the Board has also considered whether service connection for a right shoulder disorder is warranted on a presumptive basis as a chronic disease.  In this case, there is no probative evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that his right shoulder disorder had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's right shoulder disorder is etiologically related to his active duty service, including to herbicide exposure, or that it had its onset within one year thereafter, entitlement to service connection for a right shoulder disorder is denied.

Bilateral Arthritis of the Hands and Fingers

The Veteran contends that he has bilateral arthritis of the hands and fingers as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that bilateral arthritis of the hands and fingers had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a hand or finger disorder.  During the Veteran's May 1968 separation examination, his upper extremities were found to be normal and the Veteran denied any history of arthritis, rheumatism, or bone or joint deformity.

In his October 2013 claim, the Veteran reported arthritis in the fingers of both hands, including pain and swelling, but did not specify when these symptoms had their onset.    

During an October 2014 private treatment appointment, the Veteran reported pain in both hands and that the pain started in his left hand one and a half years prior.  Laboratory work revealed a markedly elevated rheumatoid factor and positive CCP antibody.  The treatment provider found the Veteran's history highly suspicious for rheumatoid arthritis based on joint distribution involving the metacarpophalangeal joints of both hands and the laboratory results.  During a December 2014 private treatment appointment, the treatment provider diagnosed "[s]eropositive inflammatory arthritis most suggestive of early rheumatoid arthritis" and osteoarthritis of the first carpal metacarpal joint.  

The Veteran was afforded a VA examination in May 2017.  The examiner diagnosed rheumatoid arthritis of both hands.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by active duty service but provided no rationale for this opinion.  With regard to herbicide exposure, the examiner only noted that rheumatoid arthritis is not subject to presumptive service connection.  Without a rationale or discussion regarding direct causation due to herbicide exposure, this opinion is of little probative value.   

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner found that the Veteran's bilateral hand arthritis was not related to service, including his herbicide exposure.  The examiner opined that the Veteran's degenerative osteoarthritis was most likely caused by and related to natural age, was not uncommon in the general population, and noted that the risk factors for osteoarthritis are age, obesity, occupation, sports activities, and previous injury.  With regard to rheumatoid arthritis, the examiner opined that medical literature reports it is a "chronic systemic autoimmune inflammatory disease of unknown cause" that is "theorized to occur in genetically susceptible individuals," affecting all populations.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his bilateral hand degenerative or rheumatoid arthritis.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current degenerative or rheumatoid arthritis or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current bilateral arthritis of the hands and fingers is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the September 2017 VA examiner warrant greater probative weight than the Veteran's lay contentions.  

The September 2017 VA examiner reasons persuasively that the Veteran's current bilateral arthritis of the hands and fingers was not caused or exacerbated by his active duty service, including exposure to herbicides.   No other treatment provider has found an etiological relationship between the Veteran's bilateral hand and finger degenerative or rheumatoid arthritis and exposure to herbicides.  

Furthermore, the Board has also considered whether service connection for bilateral arthritis of the hands and fingers is warranted on a presumptive basis as a chronic disease.  In this case, there is no probative evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that his bilateral arthritis of the hands and fingers had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's bilateral arthritis of the hands and fingers is etiologically related to his active duty service, including to herbicide exposure, or that it had its onset within one year thereafter, entitlement to service connection for bilateral arthritis of the hands and fingers is denied.

Bilateral Leg Pain

The Veteran contends that he has a disability manifested by bilateral leg pain as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that his leg pain had its onset in service or within one year thereafter.  The only mention in the Veteran's service treatment records of a leg injury or disease, other than the March 1964 report of skinned knees mentioned above, is a September 1967 record noting a muscle sprain of the left interior thigh when lifting.  During the Veteran's May 1968 separation examination, his lower extremities were found to be normal and the Veteran denied any history of arthritis, rheumatism, or bone or joint deformity.

In his October 2013 claim, the Veteran reported pain in his legs, but did not specify when his pain had its onset.    

The Veteran was afforded a VA examination in August 2014.  The Veteran denied any left leg condition and asserted that he was not claiming service connection for a left leg condition.  The examiner found insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic left leg condition or its residuals.  The examiner did not discuss the Veteran's right leg.  

The Veteran was afforded an additional VA examination in May 2017.  The examiner diagnosed atrophic rheumatoid arthritis.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by active duty service but provided no rationale for this opinion.  With regard to herbicide exposure, the examiner only noted that rheumatoid arthritis is not subject to presumptive service connection.  Without a rationale or discussion regarding direct causation due to herbicide exposure, this opinion is of little probative value.   

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner found that there was insufficient evidence to warrant a diagnosis of acute or chronic peripheral neuropathy and noted that clinical examinations had been negative for neuropathy.  The examiner opined that medical literature reports rheumatoid arthritis is a "chronic systemic autoimmune inflammatory disease of unknown cause" that is "theorized to occur in genetically susceptible individuals," affecting all populations.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his rheumatoid arthritis.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current rheumatoid arthritis or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current bilateral leg pain is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the September 2017 VA examiner warrant greater probative weight than the Veteran's lay contentions.  

The September 2017 VA examiner reasons persuasively that the Veteran's current rheumatoid arthritis was not caused or exacerbated by his active duty service, including exposure to herbicides.   No other treatment provider has found an etiological relationship between the Veteran's rheumatoid arthritis and exposure to herbicides.  The September 2017 VA examiner found that the Veteran did not have peripheral neuropathy and cited medical records in support of this finding; no treatment provider or examiner has found otherwise.  

Furthermore, the Board has also considered whether service connection for rheumatoid arthritis is warranted on a presumptive basis as a chronic disease.  In this case, there is no probative evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that his rheumatoid arthritis had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran has a disability manifested by bilateral leg pain that is etiologically related to his active duty service, including to herbicide exposure, or that it had its onset within one year thereafter, entitlement to service connection for a disability manifested by bilateral leg pain is denied.

Bilateral Arm Pain

The Veteran contends that he has a disability manifested by bilateral arm pain as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that his arm pain had its onset in service or within one year thereafter.  The only mention in the Veteran's service treatment records of an arm injury or disease is the March 1964 report of skinned elbows mentioned above.  During the Veteran's May 1968 separation examination, his upper extremities were found to be normal and the Veteran denied any history of arthritis, rheumatism, or bone or joint deformity.

In his October 2013 claim, the Veteran reported pain in his arms, but did not specify when his pain had its onset.    

During a March 2014 private treatment appointment, the Veteran reported pain in his arms.  There was no related diagnosis.  

The Veteran was afforded a VA examination in May 2017.  The examiner diagnosed atrophic rheumatoid arthritis.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by active duty service but provided no rationale for this opinion.  With regard to herbicide exposure, the examiner only noted that rheumatoid arthritis is not subject to presumptive service connection.  Without a rationale or discussion regarding direct causation due to herbicide exposure, this opinion is of little probative value.   

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner found that there was insufficient evidence to warrant a diagnosis of acute or chronic peripheral neuropathy and noted that clinical examinations had been negative for neuropathy.  The examiner opined that medical literature reports rheumatoid arthritis is a "chronic systemic autoimmune inflammatory disease of unknown cause" that is "theorized to occur in genetically susceptible individuals," affecting all populations.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his rheumatoid arthritis.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current rheumatoid arthritis or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current bilateral arm pain is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the September 2017 VA examiner warrant greater probative weight than the Veteran's lay contentions.  

The September 2017 VA examiner reasons persuasively that the Veteran's current rheumatoid arthritis was not caused or exacerbated by his active duty service, including exposure to herbicides.  No other treatment provider has found an etiological relationship between the Veteran's rheumatoid arthritis and exposure to herbicides.  The September 2017 VA examiner found that the Veteran did not have peripheral neuropathy and cited medical records in support of this finding; no treatment provider or examiner has found otherwise.  

Furthermore, the Board has also considered whether service connection for rheumatoid arthritis is warranted on a presumptive basis as a chronic disease.  In this case, there is no probative evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that his rheumatoid arthritis had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran has a disability manifested by bilateral arm pain that is etiologically related to his active duty service, including to herbicide exposure, or that it had its onset within one year thereafter, entitlement to service connection for a disability manifested by bilateral arm pain is denied.

Bilateral Wrist Pain

The Veteran contends that he has a disability manifested by bilateral wrist pain as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that his wrist pain had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of a wrist disorder.  During the Veteran's May 1968 separation examination, his upper extremities were found to be normal and the Veteran denied any history of arthritis, rheumatism, or bone or joint deformity.

In his October 2013 claim, the Veteran reported pain in his wrists every three months for two to three days at a time, but did not specify when these symptoms had their onset.    

During an October 2014 private treatment appointment, the Veteran reported pain in both hands and wrists and that the pain started in his left hand one and a half years prior.  He did not specify when the pain in his wrists began.  Laboratory work revealed a markedly elevated rheumatoid factor and positive CCP antibody.  The treatment provider found the Veteran's history highly suspicious for rheumatoid arthritis based on joint distribution involving the metacarpophalangeal joints of both hands and the laboratory results.  During a December 2014 private treatment appointment, the treatment provider diagnosed "[s]eropositive inflammatory arthritis most suggestive of early rheumatoid arthritis" and osteoarthritis of the first carpal metacarpal joint.  

The Veteran was afforded a VA examination in May 2017.  The examiner diagnosed rheumatoid arthritis of the left wrist, but no right wrist disorder.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by active duty service but provided no rationale for this opinion.  With regard to herbicide exposure, the examiner only noted that rheumatoid arthritis is not subject to presumptive service connection.  Without a rationale or discussion regarding direct causation due to herbicide exposure, this opinion is of little probative value.   

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner found that there was insufficient evidence to warrant a diagnosis of acute or chronic peripheral neuropathy and noted that clinical examinations had been negative for neuropathy.  The examiner opined that medical literature reports rheumatoid arthritis is a "chronic systemic autoimmune inflammatory disease of unknown cause" that is "theorized to occur in genetically susceptible individuals," affecting all populations.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his rheumatoid arthritis of the left wrist or other wrist condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current rheumatoid arthritis or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current rheumatoid arthritis of the wrists is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the September 2017 VA examiner warrant greater probative weight than the Veteran's lay contentions.  

The September 2017 VA examiner reasons persuasively that the Veteran's current rheumatoid arthritis of the wrists was not caused or exacerbated by his active duty service, including exposure to herbicides.  No other treatment provider has found an etiological relationship between the Veteran's rheumatoid arthritis and exposure to herbicides.  The September 2017 VA examiner found that the Veteran did not have peripheral neuropathy and cited medical records in support of this finding; no treatment provider or examiner has found otherwise.  

Furthermore, the Board has also considered whether service connection for rheumatoid arthritis is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that his rheumatoid arthritis had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's rheumatoid arthritis is etiologically related to his active duty service, including to herbicide exposure, or that it had its onset within one year thereafter, entitlement to service connection for a disability manifested by bilateral wrist pain is denied.

Skin Cancer

The Veteran contends that he has skin cancer on the right ear and left forehead as a result of herbicide exposure in Vietnam.  

The record does not reflect, and the Veteran does not contend, that his skin cancer had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of skin cancer.  During the Veteran's May 1968 separation examination, his skin was found to be normal and the Veteran denied any history of tumors, growths, or cysts.  In a July 2014 statement, the Veteran admitted that he had no medical evidence showing a diagnosis or early symptoms of a skin condition during the first year after his separation from active duty service.

A May 2010 private treatment record notes that the Veteran has a history of skin cancer and that his surgery sites on his forehead and near his left ear were doing well with no evidence of recurrence.  

In his October 2013 claim, the Veteran reported current treatment for skin cancer on his right ear and that it was first diagnosed in December 2007.    

A December 2013 private treatment record notes that the prior skin cancer sites were doing well and that the Veteran "is much more careful with sun exposure."  A private treatment record from later in December 2013 documents surgical removal of a basal cell carcinoma from the Veteran's left temple.  

The Veteran was afforded a VA examination in August 2014.  The examiner noted that the Veteran's history included excision of a basal cell carcinoma from the right ear in 2002 and from the left temple in 2013.  The examiner opined that the Veteran's basal cell carcinoma was not caused by or related to military service, but the examiner's sole rationale was that there was no mention of skin cancer in the Veteran's service treatment records.  

The Veteran was afforded an additional VA examination in May 2017.  The examiner opined that the Veteran's basal cell carcinoma was not caused by service because it was diagnosed after separation from active duty.  The examiner also opined that "[t]here is no peer review medical literature that can support a nexus between skin basal cell carcinoma and herbicides."  

The Veteran was afforded an addendum opinion by a different VA examiner in September 2017.  The examiner opined that the Veteran's basal cell carcinoma was not caused by or related to military service.  The examiner's rationale was that basal cell carcinoma "is not uncommon in the general population and is recognized as the result of cumulative lifetime sun exposure" and only 10 percent of the Veteran's lifetime sun exposure was during his active duty service.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case he is not competent to provide an etiology opinion for his basal cell carcinoma.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana, supra.  The Veteran in this case is not shown to possess any pertinent training or expertise that would make him competent to render an opinion on the etiology of any current skin cancer or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current basal cell carcinoma is etiologically related to herbicide exposure in Vietnam is not a competent opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of the May 2017 and September 2017 VA examiners warrant greater probative weight than the Veteran's lay contentions.  

Taken together, the May 2017 and September 2017 VA examiners reason persuasively that the Veteran's basal cell carcinoma was not caused or exacerbated by his active duty service, including exposure to herbicides.   No other treatment provider has found an etiological relationship between the Veteran's basal cell carcinoma and exposure to herbicides or sunlight in Vietnam.  

Because the preponderance of the evidence is thus against finding that the Veteran's basal cell carcinoma is etiologically related to his active duty service, including to herbicide exposure, entitlement to service connection for skin cancer on the right ear and left forehead is denied.


ORDER

Service connection for a right foot disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for bilateral arthritis of the hands and fingers is denied.  

Service connection for a disability manifested by bilateral leg pain is denied.  

Service connection for a disability manifested by bilateral arm pain is denied.  

Service connection for a disability manifested by bilateral wrist pain is denied.  

Service connection for skin cancer on the right ear and left forehead is denied.


REMAND

With regard to the issue of service connection for cysts on the back, while the Board regrets the additional delay in adjudicating this Veteran's appeal, a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  See Stegall, 11 Vet. App. 268.  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.

In its March 2017 remand, the Board instructed the AOJ to afford the Veteran an examination to determine the current nature and likely etiology of any skin cancer or cysts on the back.  The Board instructed that the "examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current skin cancer or cysts on the back had their origin in service or are related to the Veteran's active service, including as a result of his exposure to herbicide agents."  Neither the May 2017 examiner nor the September 2017 examiner provided an etiology opinion for the Veteran's cysts on the back.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who provided the September 2017 opinion for skin cancer so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has cysts on the back that began during active service or are related to an incident of service, including exposure to herbicides.  

The examiner is advised that any cysts on the back on or after VA received the Veteran's claim in October 2013 are a "current" disability for the purposes of this case.  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no direct causation simply because the Veteran's cysts on the back are not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


